Citation Nr: 0118074	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  92-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of a left knee injury, with 
osteoarthritis, currently rated as 20 percent disabling.  

2.  Evaluation of residuals of a right thumb injury, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1982.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was established for 
residuals of a left knee injury and also for residuals of a 
right thumb injury.  Pursuant to a rating action of October 
1997, a disability evaluation of 20 percent was assigned the 
service-connected residuals of a left knee injury.  By that 
same rating action, a disability evaluation of 20 percent was 
assigned for residuals of a right thumb injury.


FINDINGS OF FACT

1.  The veteran's residuals of a left knee injury are 
manifested by moderate left knee impairment and traumatic 
arthritis with painful motion.  

2.  The veteran's residuals of a right thumb injury are 
manifested by complaints of pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for impairment of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2000).

2.  An additional 10 percent evaluation is warranted for 
traumatic arthritis with painful motion pursuant to VAOGCPREC 
9-98.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010 (2000).

3.  The current 20 percent evaluation for residuals of a 
right thumb injury is the maximum allowable for ankylosis of 
the thumb.  38 U.S.C.A. §§ 1155, 5103A and 5107(b) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5308 and 5399 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision 
as well as the statement of the case (SOC) and the 
supplemental statement of the case (SSOC) informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The Board remanded this matter in September 1994 
and in March 1998 to attempt to obtain all relevant evidence.  
The veteran has not referenced any unobtained evidence that 
might aid the claim or that might be pertinent to the bases 
of the denial of the claim.  The RO requested all relevant 
treatment records identified by the veteran.  The RO also 
requested and obtained the service medical records.  

The veteran was provided VA examinations in 1991, 1995, 1997, 
1998 and 2000.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2000); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
this claim is based on the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), The United States Court of Appeals for 
Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco, 7 Vet. App. at 58.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

Background  

At the August 1991 VA examination left knee flexion was to 
140 degrees and extension was to 0 degrees.  There was no 
swelling, effusion or crepitus on motion, but there was 
slight tenderness on pressure.  No deformity or instability 
was noted and McMurray's test was negative.  The patella was 
in good position and nonpainful.  There was no circulatory 
disturbances, or wasting of the quadriceps.  The veteran 
could squat and walked with a normal gait without the use of 
a knee brace, or walking aid.  X-rays revealed mild 
degenerative changes in the medial knee compartment.  The 
diagnosis was and osteoarthritis of the left knee.  

Examination of the veteran's right thumb provided that he was 
able to push, pull twist and fully use his right thumb.  The 
examiner did not find any weakness of his right thumb and the 
veteran had full range of motion.  There was no swelling, 
localized heat, tenderness, circulatory disturbance, 
ulceration, sinus formation, spasticity of muscles, or bony 
deformity.  X-rays of the right thumb were within normal 
limits.  The diagnosis was residuals of an injury to the 
right thumb, postoperative, with subjective symptoms.  

In November 1994 the left knee radiology report revealed that 
mild generalized osteoarthritic spurring was present.  The 
joint space appeared preserved.  No evidence of joint 
effusion was identified.  

At the November 1995 VA examination moderate crepitation was 
noted in the knees.  The left knee was tender with full 
flexion only and lost the last 10 degrees of flexion.  Simple 
calisthenics were done without difficulty except the last 20 
degrees on deep knee bends were very painful.  X-rays of the 
left knee showed mild generalized osteoarthritic spurring was 
present.  The joint space appeared preserved.  There was no 
evidence of the joint effusion.  Moderately severe total 
compartment osteoarthritis was noted.  X-rays of the right 
thumb revealed that osseous structures appeared essentially 
unremarkable.  No soft tissue calcifications were identified 
and the joints of the hand appeared preserved.  The diagnoses 
were post traumatic osteoarthritis of the left knee and 
postoperative post traumatic osteoarthritis of the right 
thumb.  

The June 1996 left knee radiology report findings were that 
no acute process was noted.  There was low-grade degenerative 
joint disease affecting the patellofemoral as well as 
tibiofemoral articulation with underlying synovial 
chondrometaplasia (osteochondromatosis) intra-articular as 
well as medial para-articular.  VA outpatient treatment 
records show that left knee crepitus continued without change 
in fluid amount in September 1996.  The assessment was 
arthritis of the knees, acute pain of the left knee.  

At the August 1996 Travel Board hearing the veteran testified 
that his grip was weak and after using his thumb for a 
certain period of time, that it began to hurt and he had to 
stop whatever he was doing to rest it.  He reported that his 
right thumb pain interfered with his job as he was tractor-
trailer truck driver and used his right hand to operate a 
manual stick shift.  The veteran indicated that his job 
required loading and off loading of products from the truck 
and that his right thumb interfered with this activity also.  
He stated that his thumb would ache and become weak; he had 
to stop and let it rest for a few minutes before resuming 
activity.  

The veteran reported left knee pain and swelling.  He 
testified that his left knee gave out about once a week and 
that some days he could not walk on it.  The veteran stated 
that after walking for a certain period of time his left knee 
ached.  He indicated that within the past six months he 
missed work probably about five times due to his left knee.  
The veteran described popping and bone rubbing of his left 
knee.  He testified that the clutch pedal of the truck he 
drives caused some discomfort in his left knee and that he 
wore an Ace wrap for work about once a week.  

The VA examined the veteran in May 1997.  The knee was tender 
to palpation and the patellar edges were irregular.  There 
appeared to be some soft tissue modularity medially overlying 
the patella, which was particularly tender.  Mild effusion 
was noted in the left knee and there was tenderness with 
range of motion.  There was no increased warmth or redness.  
The tenderness with range of motion onset at about 70 
degrees.  The veteran's gait was essentially normal and there 
appeared to be no functional limitation with standing or 
walking.  There was flexion to 100 degrees on active range of 
motion and passive range of motion pushing that to 110 
degrees.  Extension was to 0 degrees.  The knee was stable.  
There was no evidence of medial collateral ligaments, 
anterior or posterior cruciate or medial or lateral meniscus 
instability.  McMurray's test was performed.  X-rays revealed 
mild generalized osteophytic spurring.  The knee joint 
appeared preserved without joint effusion identified.  The 
assessment was moderately severe clinical osteoarthritis of 
the left knee.  There appeared to be evidence of loss of 
motion, painful use and weakness with excess fatigability of 
the left knee.  This occasional flare-up appeared to limit 
the veteran's ability to work at times.  In addition, the 
veteran was unable to exercise on a routine basis secondary 
to pain in his left knee.  

Examination of the right thumb provided that there was no 
evidence of muscle atrophy and there were good pulses and 
good capillary refill throughout the hand.  There was full 
range of motion of all fingers and the thumb could be 
abducted, extended and flexed fully without any limitations.  
Pain was elicited when the thumb was tucked into a fist and 
hand grip was noticeably diminished.  The veteran noted that 
he was a left-handed writer, but did many other things with 
his right hand.  He reported that his grip was diminished and 
he had been unable to use his right hand as effectively as 
his left, but could not describe any particular activities 
that the had to alter.  The grip would be rated four out of 
five and there was decreased sensation in the distal portion 
of the dorsum of the thumb and tenderness over the thenar 
eminence, as well as the web between the first and the second 
fingers.  The goniometer, passive and active range of motion 
against gravity and against resistance was all normal in the 
right hand.  The peripheral nerves of the right hand had 
decreased sensation, which was not central.  The decreased 
sensation appeared to arise from damage to the sensory 
component of the median nerve.  There was no evidence of 
paralysis noted.  There was also no evidence of wasting or 
atrophy.  The right hand x-ray impression was bony structures 
and soft tissues appeared essentially unremarkable.  The 
joints of the hand appeared preserved.  The assessment was 
right thumb parenthesis with loss of motor strength affecting 
grip.  In addition, the right hand grip diminishment appeared 
to limit the veteran's ability to utilize his right hand in 
his work and daily activities.  

In June 1998 the veteran complained of left knee pain with 
associated clicking.  He reported that sometimes his left 
knee would give way.  There was mild effusion and some warmth 
over the patellar tendon and distal patella.  He had 
exquisite tenderness over insertion of the patellar tendon 
into the distal medial patella.  Range of motion was full 
with normal strength to manual muscle test.  The veteran had 
palpable clicking at the lateral joint line with passive 
extension and flexion at 25 degrees.  He had patello-femoral 
and medial and lateral joint line crepitus with active range 
of motion.  The radiology report revealed mild spurring at 
the anterior and lateral margins of the tibial plateau, the 
posterior aspect of the patella and the posterior aspect of 
the lateral femoral epicondyle.  There was a moderate sized 
1-cm osteophyte at the anterosuperior aspect of the patella.  
The knee joint appeared preserved.  No joint effusion was 
identified.  

The July 1998 MRI impressions were left knee tricompartmental 
degenerative arthritis, most predominantly involving the 
medical compartment; medical femoral condyle bone bruise with 
overlying cartilage irregularity; and numerous ossified 
intra-articular loose bodies, possible loose bodies within a 
medical popliteal cyst.  A medial meniscal posterior horn 
degenerative tear and small effusion were also identified.  

In August 1998 range of motion was 0 to 90 degrees after 
exercising.  The veteran complained of stiffness and 
swelling.  He was able to do straight leg raising with a 20-
degree quadriceps lag.  The diagnosis was joint pain.  In 
August 1998 a left knee arthroscopy was performed.  The 
veteran was seen for follow-up.  On physical examination 
there was mild diffuse effusion with moderate tenderness.  
Active range of motion was 15 to 45 degrees without erythema.  
The assessment was that the veteran was stable with no 
infection.  

The VA examined the veteran in September 1998.  He walked 
with crutches, partial weight bearing on his left knee 
secondary to arthroscople surgery on his left knee.  The 
veteran had an obvious small effusion of his left knee.  He 
had healing puncture wounds, specifically three, over the 
medial, lateral and supra-patella portions of the left knee, 
which were presently sutured and appeared to be healing 
satisfactorily.  The veteran had range of motion of the left 
knee from 0 degrees to 85 degrees, due to tenderness and 
swelling about the knee.  No further palpation or motion of 
the knee was attempted; specifically no stress tests were 
performed.  He had no neurovascular deficit in his left foot.  
Standing anterior-posterior, lateral and skyline 
roentgenograms of the left knee revealed marked narrowing of 
the medial compartment of the left knee.  The impression was 
medial compartment osteoarthritis of the left knee.  

Examination of his right hand revealed that he had no 
swelling of the thumb and no thenar atrophy.  The veteran had 
no weakness, no neurovascular deficit or deformity, no motor 
sensory loss nor swelling or tenderness in the right thumb.  
Anterior-posterior roentgenograms of the right hand were 
entirely normal.  There was no evidence of osteoarthritis of 
any joints of the right hand and no skeletal deformities of 
the right hand.  The impression was normal examination of the 
right thumb.  

Stitches were removed in September 1998 and there was no 
change in the examination.  The assessment was status post 
left knee arthroscopy.  Left knee range of motion was 5 
degrees extension and 115 degrees flexion actively.  The 
veteran was able to do straight leg raising without lag.  
There was minimal effusion at the knee with edema in the 
ankle and lateral dorsum of the foot that was painful to 
palpation.  The veteran received a stocking for his left 
lower extremity.  The assessment was much improved strength 
and range of motion.  He had almost reached his goal.

Between December 1998 and August 1999 the diagnosis was 
osteoarthritis involving the lower leg.  In January 1999 
there was good left lower extremity range of motion and the 
assessment was left knee pain.  In August 1999 the diagnosis 
was osteoarthritis of the lower leg with joint effusion.  

The VA examined the veteran in July 2000.  Physical 
examination of the left knee revealed that active range of 
motion was from 0 to 105 degrees.  Passive range of motion 
was from 0 to 110 degrees.  Range of motion showed crepitus, 
particularly at the patellofemoral joint line.  The anterior 
cruciate ligament and posterior cruciate ligament were intact 
to stress.  The medial collateral ligament showed a grade II 
laxity with good end point.  The lateral collateral ligament 
was stable.  Palpation of the pes bursa was negative.  There 
was some tenderness over the patellar tendon and the patellar 
bursa.  Strength in the quadriceps and hamstrings was normal.  
X-rays revealed compartment narrowing on the medial aspect, 
less so on the lateral compartment.  The patellofemoral joint 
had minimal changes of arthritis as well.  There appeared to 
be loose bodies located in the posterior aspect of the knee.  
The diagnosis was tricompartmental degenerative joint disease 
of the left knee.  

Physical examination of the right thumb showed an ulnar 
laxity of 33 degrees with radial deviation as compared to the 
right thumb, which showed ulnar laxity to 55 degrees.  There 
was a well-healed incision located at the ulnar collateral 
ligament of the right thumb.  Range of motion of the right 
thumb showed 0 to 70 degrees flexion of the 
metacarpophalangeal joint and 0 to 52 degrees of the 
interphalangeal joint.  The veteran was able to oppose the 
thumb to the little finger, but was unable to oppose the 
thumb to the palm.  On range of motion testing, there was no 
specific crepitus felt.  The veteran's grip was normal and 
was ambidextrous in regards to dominance.  Thumb strength was 
normal in all planes.  X-rays of the right thumb showed there 
to be early changes of arthritis at the first 
metacarpophalangeal joint.  The diagnosis was early 
osteoarthritis of the right thumb metacarpophalangeal joint.  

Left Knee  

The veteran's residuals of a left knee injury were rated 
under Diagnostic Code 5010 for arthritis due to trauma, which 
if substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  The veteran's residuals of a left knee injury were 
also rated under Diagnostic Code 5257 for impairment of the 
knee, where slight impairment of the knee, including 
recurrent subluxation or lateral instability warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.2, 4.6 (2000).  

The RO has assigned a 20 percent evaluation for moderate 
impairment of the left knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2000).  After a review of the evidence of record, 
it is found that the veteran's impairment of the left knee 
does not warrant an increased evaluation.  No deformity or 
instability was noted and McMurray's test was negative.  The 
patella was in good position and nonpainful.  There was no 
circulatory disturbances, or wasting of the quadriceps.  The 
veteran could squat and walked with a normal gait without the 
use of a knee brace, or walking aid.  There appeared to be no 
functional limitation with standing or walking.  Moderate 
crepitation was noted in the knees, however the knee was 
stable.  There was no evidence of medial collateral 
ligaments, anterior or posterior cruciate or medial or 
lateral meniscus instability; they were intact to stress.  
The medial collateral ligament showed a grade II laxity with 
good end point.  The lateral collateral ligament was stable.  
Therefore, the evidence did not demonstrate severe impairment 
of the left knee and a higher evaluation is not warranted.  

Degenerative arthritis, Diagnostic Code 5003, is rated on the 
basis of limitation of motion and not instability; whereas, 
Diagnostic Code 5257 provides for rating of instability of a 
knee without consideration of limitation of motion.  38 
C.F.R. § 4.71a.  Thus, separate ratings for arthritis of a 
knee, when there is actual limitation of motion, and for 
instability of the knee may be assigned without pyramiding, 
which is prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In VAOGCPREC 9-98 it was held that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating 
for arthritis based on x-ray findings and limitation of 
motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  In other 
words, a compensable degree of limited motion under 
Diagnostic Codes 5260 and 5261 need not be shown; rather, a 
compensable rating may be granted, in addition to a rating 
for instability under Diagnostic Code 5257, if there is x-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59 (2000).  

Limitation of flexion to 60 degrees warrants a 0 percent 
evaluation and limitation of flexion to 45 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2000).  Limitation of extension to 5 degrees requires a 
0 percent evaluation and limitation of extension to 10 
degrees requires a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2000).  

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
accordance with VAOGCPREC 9-98 a compensable evaluation is 
warranted for arthritis with painful motion.  The criteria 
for a zero-percent rating under Diagnostic Codes 5260 and 
5261 have been met.  Left knee flexion ranged between 45 and 
140 degrees and extension ranged between 0 and 15 degrees.  

In addition, there is x-ray evidence of arthritis, as 
required under 38 C.F.R. § 4.59.  The 1991 to 2000 radiology 
reports show mild degenerative changes in the medial knee 
compartment, mild generalized osteoarthritic spurring, 
moderately severe total compartment osteoarthritis, low-grade 
degenerative joint disease affecting the patellofemoral as 
well as tibiofemoral articulation with underlying synovial 
chondrometaplasia (osteochondromatosis) intra-articular as 
well as medial para-articular.  Left knee tricompartmental 
degenerative arthritis, most predominantly involving the 
medical compartment; medical femoral condyle bone bruise with 
overlying cartilage irregularity; and numerous ossified 
intra-articular loose bodies and possible loose bodies within 
a medical popliteal cyst were noted.  A medial meniscal 
posterior horn degenerative tear and small effusion were also 
identified.  Standing anterior-posterior, lateral and skyline 
roentgenograms of the left knee revealed marked narrowing of 
the medial compartment of the left knee.  The impression was 
medial compartment osteoarthritis of the left knee.

A compensable evaluation is granted for limitation of flexion 
and extension, in addition to the rating for instability 
under Diagnostic Code 5257, as there is x-ray evidence of 
arthritis and also painful motion under 38 C.F.R. § 4.59 and 
4.71a, Diagnostic Codes 5260 and 5261 (2000).  

In the absence of evidence of ankylosis of the knee or 
impairment of the thigh, a higher evaluation is not warranted 
under Diagnostic Codes 5251, 5252, 5253 or 5256.  

Right Thumb  

The veteran's residuals of a right thumb injury was rated 
under the provisions of Diagnostic Code 5224 (ankylosis of 
the thumb), a 10 percent evaluation is warranted for 
favorable ankylosis of the thumb of the major or minor hand, 
and a 20 percent evaluation is warranted for unfavorable 
ankylosis of the thumb of the major or minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (2000).  The veteran is 
currently in receipt of the maximum rating allowable under 
Diagnostic Code 5224 for unfavorable ankylosis of the thumb 
of either the major or the minor hand, as in this case.  The 
Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), and 4.45 
(consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability) in this case.  See also DeLuca.  However, 
because the veteran is now in receipt of a 20 percent rating, 
the maximum allowable rating under Diagnostic Code 5224, the 
provisions of 38 C.F.R. § 4.40 and § 4.45 need not be 
separately considered.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The veteran must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994).  As Diagnostic Code 5224 does not 
involve neurological deficits and as there is some medical 
evidence of a neurological disability, such may be included 
in the residuals of a right thumb injury.  Entitlement to an 
evaluation under another Diagnostic Code, which involves 
neurological disability, must be considered.  Neurological 
deficits were found at the May 1997 VA examination.  However, 
neurological deficits were not found at the August 1991, 
September 1998 or July 2000 VA examinations.  Given that the 
preponderance of medical evidence is against the existence of 
neurological deficits the Board finds that an evaluation 
under another Diagnostic Code which involves neurological 
disability is not warranted.  


ORDER

An increased evaluation for impairment of the left knee is 
denied.  

An addition 10 percent evaluation for traumatic arthritis 
with painful motion is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An increased evaluation for residuals of a right thumb injury 
is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

